Citation Nr: 0423964	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.

2.  Entitlement to service connection for a hearing loss 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied the claims on appeal.

The issue of an increased rating for hemorrhoids will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Medical evidence indicates that the veteran's hearing 
loss in the left ear only was incurred during active military 
duty.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
hearing loss disability, left ear, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders, such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
This presumption is rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2003).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

If there is insufficient evidence to establish that a hearing 
loss disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).  If the record shows evidence of in-
service acoustic trauma and in-service audiometric results 
indicate an upward shift in tested thresholds, and if post-
service audiometric testing results meet the requirements of 
38 C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post-
service findings to injury in service, or whether they are 
more properly attributable to intercurrent causes.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).

After a review of the claims file, the Board finds that the 
veteran is entitled to service connection for a hearing loss 
disability, left ear only.  To that end, the Board has 
considered an October 2001 ENT consultation, undertaken to 
address the issue on appeal.  After examining the veteran and 
reviewing his medical history, the examiner concluded that:

Asymmetric hearing loss.  This is likely 
caused by [the veteran's] exposure to 
artillery fire on his left side in his 
military service.

The Board also notes that satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).

To that end, the Board places significant weight on the 
veteran's lay statements that he was subjected to noise 
during his combat duty.  The Board finds this consistent with 
the award of a combat action medal.  In addition, it is noted 
that the veteran sustained a gunshot wound during active duty 
and was involved in an explosion wherein he lost 
consciousness for a period of time.  This is confirmed by 
supportive lay statements from service buddies.  As such, the 
veteran's statements constitute "satisfactory lay or other 
evidence" that he was exposed to noise during combat.  Given 
lay evidence of noise exposure, complaints of diminished 
hearing since service, and a current hearing loss, the Board 
finds that service connection for a hearing loss disability 
is warranted.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

Service connection for a hearing loss disability, left ear, 
is granted.


REMAND

With respect to the remaining claim for an increased rating 
for hemorrhoids, the Board notes that the veteran has claimed 
that his hemorrhoid condition has worsened.  However, the 
most recent VA examination is dated in 2001.  Moreover, there 
have been no outpatient treatment records associated with the 
claims file since 2002.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that the veteran was entitled to a 
new examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).  Under the circumstances, the 
Board believes that a VA examination directed at the current 
disability on appeal would be helpful.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in North Little 
Rock, Arkansas, for the period from July 
2002 to the present.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
service-connected hemorrhoids.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner is asked to 
describe the nature, extent, and severity 
of all symptomatology associated with the 
veteran's hemorrhoids and to address the 
following questions:  

?	Does the veteran exhibit symptoms 
consistent with large or thrombotic, 
irreducible hemorrhoids with 
excessive redundant tissue, 
evidencing frequent recurrences?
?	Does the veteran exhibit symptoms 
consistent with persistent bleeding, 
secondary anemia, or fissures?

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case that 
reflects consideration of all pertinent 
new VCAA regulations, any modified 
evaluation criteria as well as any 
evidence associated with the claims file 
since issuance of the last SSOC.  The 
veteran and a representative, if he 
should appoint one, should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



